DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/09/2022 in which claims 3 and 9 are currently amended while claim 7 has been previously withdrawn and claim 8 has been withdrawn-currently amended. By this amendment, claims 1-6,9-12 are still pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 7-8 have been canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6,9-12 (renumbered 1-10) are allowed over the prior art of record.
Regarding claim 9, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…wherein an initial charge amount of the second electrode is larger than an initial charge amount of the first electrode, and in at least part of a range in which the charge amount of the first electrode is smaller than the initial charge amount of the second electrode, a product of (a) a first ratio of a current passing 
Reasons for allowance of claims 1 and 10 have been given in office action paper no./mail date 20211104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,041,405 to Sejima et al., (Sejima) discloses the general state of the art regarding a condition estimation device and method of generating open circuit voltage characteristic.
USPAT 8,749,201 to Skelton discloses the general state of the art regarding a battery pack capacity learn algorithm.
US 2019/0341784 to Lee at al., (Lee) discloses the general state of the art regarding a battery charging system and battery charging method.
USPAT 10,677,850 to Goto discloses a state charge estimation method and state of charge estimation apparatus.
USPAT 10,591,550 to Yonemoto et al., (Yonemoto) discloses the general state of the art regarding a secondary-battery monitoring device and prediction method of battery capacity of secondary battery.
USPAT 10,270,127 to Ohara et al., (Ohara) discloses the general state of the art regarding Ohara et al., (Ohara) discloses the general state of the art regarding a nonaqueous electrolyte secondary battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022